Name: Commission Decision (EU) 2018/2022 of 17 December 2018 drawing up a list of qualified experts for the Boards of Appeal of the European Union Agency for Railways (notified under document C(2018) 8561)
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-12-19

 19.12.2018 EN Official Journal of the European Union L 323/29 COMMISSION DECISION (EU) 2018/2022 of 17 December 2018 drawing up a list of qualified experts for the Boards of Appeal of the European Union Agency for Railways (notified under document C(2018) 8561) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/796 of the European Parliament and of the Council of 11 May 2016 on the European Union Agency for Railways and repealing Regulation (EC) No 881/2004 (1), and in particular Article 55(3)(a) thereof, Whereas: (1) Regulation (EU) 2016/796 gives the European Union Agency for Railways (the Agency) power to take individual decisions in the fields of vehicle authorisation, safety certification and ensuring harmonised implementation of European Railway Traffic Management System (ERTMS) trackside. It also establishes Boards of Appeal before which such individual decisions of the Agency may be appealed. (2) The Commission published a call for expressions of interest on 25 May 2018 on the website of the Directorate-General for Mobility and Transport with a deadline for submission of the applications set at 30 June 2018. The Commission received applications from 46 candidates. (3) The Commission assessed those applications against the criteria specified in the call for expressions of interest. Those included the criteria of eligibility, the criteria relating to technical and professional capacity, the knowledge requirements and the criteria for the disciplines subject to the Agency's decision, namely vehicle authorisation, single safety certification and ERTMS. In order to avoid potential conflicts of interest, candidates who had worked in the Agency in the previous two years were excluded from the selection procedure. Following the assessment of the applications, 40 candidates were selected as qualified experts for the Boards of Appeal and placed on the list, HAS ADOPTED THIS DECISION: Article 1 The list of qualified experts for the Boards of Appeal of the Agency is set out in the Annex. Article 2 This Decision is addressed to the chairperson of the Management Board of the European Union Agency for Railways. Article 3 The Directorate-General for Mobility and Transport shall inform the candidates of the issue of the selection procedure. Done at Brussels, 17 December 2018. For the Commission Violeta BULC Member of the Commission (1) OJ L 138, 26.5.2016, p. 1. ANNEX LIST OF QUALIFIED EXPERTS FOR THE BOARDS OF APPEAL OF THE EUROPEAN UNION AGENCY FOR RAILWAYS Name (in alphabetical order) Mr Filip ADAMKIEWICZ Mr Ulrik BERGMAN Mr Alain BERTRAND Mr Denis BIASIN Mr Daniele BOZZOLO Mr Angelo Carlo CHIAPPINI Ms Monika CHRAPUSTA Ms Katarzyna CHRUZIK Ms Carole COUNE Mr Gilles DALMAS Mr Alessio GAGGELLI Mr Johannes GRÃ BER Ms Marzena GRABOÃ -CHAÃ UPCZAK Mr Luca Maria GRANIERI Mr Patrizio GRILLO Mr Joaquim JosÃ © Martins GUERRA Mr Stefano GUIDI Mr PrzemysÃ aw ILCZUK Mr Adam JABÃ OÃ SKI Mr Marek JABÃ OÃ SKI Mr Konstantinos KAPETANIDIS Mr Philippe LALUC Mr Dariusz LISZEWSKI Ms Joanna MARCINKOWSKA Mr Maciej MICHNEJ Mr Juha PIIRONEN Mr Witold PORANKIEWICZ Mr Frank Bernhard PTOK Ms Daniela RANDT Mr Renato RE Mr Gabriele RIDOLFI Ms Friederike ROER Ms Kaisa SAINIO Mr Jean-Baptiste SIMONNET Mr Andreas THOMASCH Mr Ad TOET Ms Une Elina TYYNILÃ  Mr Rob VAN DER BURG Mr Marcel VERSLYPE Mr Marcin ZALEWSKI